anschutz company petitioner v commissioner of internal revenue respondent philip f and nancy p anschutz petitioners v commissioner of internal revenue respondent docket nos filed date p-pa an individual owned p-ac an s_corporation tac is a wholly owned qualified subch s subsidiary of p-ac and its items of income and gain are reported on p-ac’s federal tax_return p-pa used tac as an investment vehicle tac held the stock of companies that p-pa decided to invest in tac entered into a master stock purchase agreement mspa for the sale of some of those corporate stocks in and to dlj an investment bank the mspa consisted of for- ward contracts and share-lending agreements the forward contracts were prepaid in cash and would be settled with vari- able numbers of shares of stock the share-lending agree- ments called for tac to lend the shares of stock subject_to the forward contracts to dlj p-pa and p-ac treated the mspa as an open_transaction and did not report any gain_or_loss on the transfers of stock r determined that the mspa was a sale of stock and that p-ac was liable for built-in gains tax pursuant to sec_1374 i r c as a result of tac’s income and gain being reported on p-ac’s return r also determined that there were deficiencies in the personal income_tax of p-pa the sole shareholder of p-ac as a result of adjustments including in his income a distributive_share of the built-in_gain under sec_1058 i r c no gain_or_loss is recognized by a taxpayer who transfers securities pursuant to an agreement that meets the requirements of sec_1058 sec_1259 i r c provides for constructive_sale treatment if a taxpayer enters into a transaction listed in sec_1259 i r c held the mspa constituted a sale and tac and p-ac must recog- nize gain to the extent of the upfront cash payments received in and the mspa called for the lending of shares but did not meet the requirements of sec_1058 i r c because it limited tac’s risk of loss held further tac did not engage in constructive sales of stock in and pursuant to sec_1259 i r c robert a rudnick jonathan r defosse richard j gagnon jr and thomas s martin for petitioners dennis m kelly michael cooper and jennifer auchterlonie for respondent verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner goeke judge this deficiency case turns on the treatment of stock transactions entered into by the anschutz corp tac a qualified_subchapter_s_subsidiary of the anschutz co during and tac entered into a master stock purchase agreement mspa to sell shares of stock to an investment bank the mspa also called for tac to lend those same shares to the bank the issue is whether this sale agreement with concurrent share lending requires tac and its parent anschutz co to recognize built-in_gain upon entering into the transaction for the reasons stated herein we conclude that tac and anschutz co must recognize gain to the extent of the upfront cash payments received in and exceed tac’s basis in the stock findings_of_fact general background some of the facts have been stipulated and the stipula- tions of fact and the attached the exhibits are incorporated herein by this reference philip f anschutz mr anschutz resided in colorado at the time he filed his petition mr anschutz was the sole shareholder of anschutz co and is a calendar_year taxpayer anschutz co was incorporated in delaware on date at the time it filed its petition anschutz co ’s principal_place_of_business was denver colorado anschutz co elected effective date to be treated as an s_corporation under sec_1362 tac was incorporated in kansas on date and its principal_place_of_business was in denver colorado at all times during and anschutz co owned all of the outstanding_stock of tac anschutz co elected to treat tac as a qualified_subchapter_s_subsidiary under sec_1361 as a result all assets liabilities income deductions and credits of tac were treated as those of anschutz co on the latter’s federal_income_tax returns for and nancy p anschutz is a party because she and mr anschutz filed joint federal_income_tax returns unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and proce- dure verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports the stock transactions at issue were entered into by tac we refer to mr anschutz and anschutz co collectively as petitioners respondent determined that tac’s stock transaction should have been treated as a closed sale because tac is a qualified_subchapter_s_subsidiary its income would be reported on anschutz co ’s tax_return as a result respondent deter- mined that anschutz co was liable for deficiencies in built- in gains tax under sec_1374 of dollar_figure and dollar_figure for and respectively because anschutz co is an s_corporation and thus a flow-through_entity these determinations caused adjustments to mr anschutz’s distributive_share of anschutz co ’s income and gain as a result of these adjustments respondent deter- mined correlative deficiencies of dollar_figure and dollar_figure in mr anschutz’s income_tax for and respectively background of the transactions at issue beginning in the 1960s mr anschutz invested in and operated companies engaged in oil exploration and devel- oping natural_resources during the past two decades mr anschutz invested in and operated railroad companies mr anschutz’s decision to invest in a particular company typically left him holding large blocks of its stock mr anschutz used tac as an investment vehicle to hold these stocks over the past decade mr anschutz began investing in real_estate and entertainment companies these activities included ownership of the staples center in los angeles california the los angeles kings of the national hockey league and the los angeles galaxy of major league soccer in the late 1990s and early 2000s mr anschutz needed substantial amounts of cash to fund the acquisition develop- ment and expansion of these new business ventures in the course of researching various financing vehicles to fund its expanding real_estate and entertainment enter- prises mr anschutz and executives at anschutz co con- sulted with donaldson lufkin jenrette securities corp dlj mr anschutz and anschutz co decided to raise fund sec_3 the principal party to the stock transactions with tac was dlj cayman islands ldc dlj cayman islands and donaldson lufkin jenrette securities corp were subsidiaries of donald- son lufkin jenrette a u s investment bank on date dlj was acquired by credit verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner by causing tac to enter into transactions with dlj involving the appreciated stock owned by tac mr anschutz believed that these transactions would allow tac to receive cash using the appreciated stock as collateral without having caused a sale for federal_income_tax purposes tac entered into long-term sale and lending agreements with regard to the stock at issue the sale agreements were memorialized by a master stock purchase agreement mspa and various accompanying documents but were referred to by petitioners as prepaid variable forward contracts pvfcs these pvfcs were accompanied by share-lending agreements slas with respect to the shares subject_to the pvfcs tac and dlj negotiated the structure basic provisions and terms of all of the memorializing documents for the pvfcs and the slas used in implementing the stock transactions over the course of a year the parties disagree whether the pvfcs should be viewed separately from the slas or as part of an integrated transaction the transactions a pvfcs a forward_contract is an executory_contract calling for the delivery of property at a future date in exchange for a pay- ment at that time a pvfc is a variation of a standard for- ward contract in a typical pvfc a securities owner the forward seller holding an appreciated equity position enters into a forward_contract to sell a variable number of shares of that equity position the purchaser prepays its obligation under the pvfc to purchase a variable number of shares on a future date at the maturity_date of the contract the for- ward seller will settle the contract by delivering either shares of stock that had been pledged as collateral at incep- tion of the contract identical shares of the stock or cash typically the number of shares or the amount of cash to be delivered at maturity is determined at or near the con- suisse first boston inc csfb this acquisition did not materially affect the terms of the stock transactions we will refer to donaldson lufkin jenrette its subsidiaries and csfb as dlj for simplicity identical in this context does not mean the exact shares pledged at inception but shares of stock of the same corporation and class as those pledged at inception this allows the seller to retain the original shares but acquire additional shares in the open market at or around the contract’s maturity and deliver those shares instead verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports tract maturity_date according to the market price of the stock at issue consider a taxpayer holding shares of corporation x stock trading at dollar_figure per share the taxpayer enters into a pvfc to deliver a number of shares in year and receives a dollar_figure upfront cash payment if the stock is trading at dollar_figure or below the taxpayer must deliver all shares if the stock is trading at dollar_figure the taxpayer must deliver shares or dollar_figure cash b share-lending agreements share-lending agreements are often entered into by equity holders who have taken a long position with respect to a stock and plan on holding it for an extended period the equity owner can agree to lend the stock to a counterparty who can then use the borrowed shares to increase market liquidity and facilitate stock sales for example the equity owner can lend shares to an investment bank which could then use the lent shares to execute short_sales on behalf of its clients the borrower will normally pledge cash collateral and the lender will derive a profit lending the shares by retaining a portion of the interest earned by this cash collateral at the end of the lending period the counterparty will return the borrowed shares to the equity owner lender tac’s transactions a transaction terms mr anschutz caused tac to enter into the mspa both the pvfcs and the slas were governed by the same transaction documents dlj was the counterparty and wilmington trust co wtc served as the collateral agent the pvfcs required dlj to make an upfront payment to tac in exchange for a promise by tac to deliver a variable number of shares to dlj years in the future tac and dlj negotiated two issues the amount of dlj’s upfront pay- ment in relation to the fair_market_value of the shares and the amount of appreciation tac would be entitled to retain over the term of the pvfcs tac and dlj decided that dlj would make an upfront pay- ment equal to percent of the fair_market_value of the verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner shares subject_to the pvfcs the parties also agreed that there would be a ceiling on tac’s entitlement to any appre- ciation in the stock over the term of the pvfc if the fair_market_value of the stock at issue in the pvfc were to increase over the term of the contract tac was entitled to retain the first percent of this appreciation any addi- tional appreciation above the first percent would accrue to dlj the mspa also required tac to pledge collateral in exchange for the upfront cash payment under the pvfc and required tac and dlj to execute pledge agreements for each transaction schedule tac pledged the shares of stock at issue in the pvfcs as collateral for the upfront payment and to guarantee tac’s performance under the pvfc the pledged shares were delivered to wtc as trustee the pledge agree- ments further required wtc to enter into slas with dlj wtc held title to the stock pursuant to the pledge agreements and acted as tac’s agent in entering into the slas tac received a prepaid lending fee calculated by reference to the value of the lent shares discussed in detail below the fee was gen- erally equal to percent of the fair_market_value of the shares lent under the slas the diagram below illustrates the general outline of the transaction verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports b transaction documents the stock transactions were memorialized in the mspa the mspa required the execution of a transaction schedule for each stock at issue tac and dlj executed three transaction schedules the mspa also required that for each transaction schedule the parties execute a pledge agreement establishing collat- eral accounts with wtc pledge agreements were executed corresponding to the three transaction schedules each pledge agreement required wtc as collateral agent and dlj to execute an sla that would allow wtc to lend shares of stock to dlj three slas were executed corresponding to the three pledge agreements although each transaction schedule governed a certain number of shares of stock these base numbers of shares were further divided into smaller segments for each pvfc called tranches a tranche is a number of related securities that are part of a larger securities transaction the mspa required that each pvfc and each instance of share lending be memorialized by a pricing schedule and notice of bor- verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila s p e anschutz co v commissioner rowing respectively each pricing schedule and notice of borrowing caused the establishment of a tranche there were a total of pricing schedules and notices of borrowing executed pursuant to the transaction schedules and slas transaction was made up of six tranches transaction was made up of three tranches and transaction was made up of one tranche the amounts of the upfront payments and the numbers of shares to be delivered were decided by reference to formulas and definitions contained in the mspa discussed in more detail below i mspa the mspa between tac as seller and dlj as buyer was entered into on date the mspa provided the basic framework for the stock transactions and defined certain terms and requirements that applied to all of the stock trans- actions the mspa also included terms that would apply dif- ferently depending on the specific transaction schedule or pricing schedule at issue these terms would be defined in greater detail in the transaction schedule or pricing schedule as each was executed ii transaction schedules as stated previously tac and dlj executed three trans- action schedules pursuant to the mspa each corresponded to a different corporate security each transaction schedule identified the issuer the type of security at issue and the maximum number of shares that would be subject_to the transaction the transaction schedule further defined certain terms initially defined and contained in the mspa as they would apply to all of the shares gov- erned by that specific transaction schedule these terms included the effective date and maturity dates of the trans- action the minimum average hedge price the hedging termination_date the threshold appreciation price multi- plier the purchase_price multiplier and the maximum borrow cost spread trigger the effective date of a transaction schedule was the date on which tac and dlj executed the transaction schedule each transaction schedule had a range of maturity dates verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports beginning on the 10th and ending on the 11th anniversary of the effective date of the transaction each stock transaction between tac and dlj was preceded by dlj’s executing short_sales of that stock in the open market these short_sales had to be executed between the effective date of a transaction schedule and the hedging termination_date the hedging termination_date was the final date for dlj to execute short_sales to determine the average hedge price iii pricing schedules each individual stock transfer made pursuant to a trans- action schedule was memorialized by a pricing schedule the execution of a pricing schedule established a tranche for that transaction the sum of the base shares in each tranche equaled the number of shares subject_to the transaction schedule these terms included the average hedge price the downside protection threshold price the threshold appre- ciation price the purchase_price the payment schedule within days of execution of the pricing schedule the tranche notice date and the maturity dates the information in each pricing schedule was generated by dlj’s executing short_sales of the stock that would be in the tranche these short_sales in effect hedged dlj’s risk on the forward_contract because the short_sales protected dlj from a decrease in stock value during the term of the pvfc the average hedge price was the average price dlj received on its short_sales the average hedge price and the downside protection threshold price were equal the down- side protection threshold price is so named because it rep- resents the lowest value that tac could receive for its shares on the settlement_date this in effect locked in a value per share that tac would get credit for when the pvfcs were set- tled tac’s entitlement to the first percent of any apprecia- tion of the shares was represented in the transaction each individual tranche had both a transaction number and a tranche number thus a tranche could be identified as t1t1 where the first number was the number of the transaction and the second was the number of the tranche within that transaction thus the six tranches under transaction can be represented as t1t1 through t1t6 the three tranches under trans- action as t2t1 through t2t3 and the tranche under transaction as t3t1 verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner schedule by the threshold appreciation price multiplier and in the pricing schedule by the initial threshold appreciation price multiplier of the initial threshold appreci- ation price multiplier was applied to the average hedge price to calculate the threshold appreciation price the threshold appreciation price was the maximum amount per share that tac would retain in sum tac was entitled to retain any stock value above the downside protection threshold price and below or equal to the threshold appreciation price any value per share above the threshold appreciation price accrued to dlj the short_sales and accompanying information were used to determine the upfront payment tac was entitled to receive under each tranche this upfront payment was equal to percent and was represented in the transaction schedule by a purchase_price multiplier of the amount of the upfront payment was calculated in each pricing schedule the base number of shares in a tranche was multiplied by the average hedge price and the purchase_price multiplier of the resulting amount was the upfront payment made to tac under the pvfcs iv pledge agreements the mspa required tac and dlj to establish collateral accounts to hold shares subject_to the mspa the transaction schedule and the pricing schedule tac and dlj entered into three pledge agreements each corresponding to one of the three transaction schedules wtc served as collateral agent each pledge agreement pro- vided for the establishment of collateral accounts with wtc delivery to wtc of the number of shares initially subject_to the applicable transaction and tranche the creation of secu- rity interests in the pledged shares and release of these pledged shares to wtc the pledge agreement also dealt with the treatment of income and distributions related to the pledged shares v slas the mspa and the pledge agreements required wtc to enter into slas with dlj that allowed dlj to borrow from wtc the shares pledged as collateral verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports three slas were executed corresponding to the three transaction schedules and pledge agreements entered into under the mspa individual acts of borrowing were initiated by dlj the separate slas like the transaction schedules were divided into separate tranches each tranche was estab- lished by the filing of a notice of borrowing with wtc the tranche establishment notice assigned a tranche number and identified the number of shares subject_to the sla tranche each notice of borrowing corresponded to a spe- cific tranche established under one of the three transaction schedules thus for each pricing schedule tranche t1t1 through t3t1 there is a corresponding share-lending tranche the slas further provided procedures for the transfer of shares periodic_payments of dividends and distributions with respect to the shares at issue payment of fees guaranties and the recall of shares lent under the agreement the slas provided that tac could recall the pledged shares by noti- fying wtc which would then inform dlj of the recall upon receiving notice dlj would return the number of borrowed shares subject_to that specific recall to tac’s collateral accounts at wtc if tac recalled shares from dlj it would have to return a pro_rata portion of the prepaid lending fee it received upon the initial share lending c acceleration provisions each pvfc had a maturity_date of to years after execution however dlj could pursuant to the mspa accel- erate the settlement_date of a pvfc if certain events occurred if dlj accelerated a transaction tac would have to deliver a number of shares that would vary with the parties’ relative economic positions at the time of acceleration dlj could accelerate a pvfc only if certain events occurred including tac’s filing for bankruptcy or a material_change in tac’s economic position such that it was unclear whether tac would be able to satisfy its obligations under the pvfc lastly dlj could accelerate the settlement of a pvfc if it was unable to hedge its position with respect to the stock at issue in the pvfc verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner d execution of pvfcs and slas each individual pvfc was executed according to the same steps dlj upon receiving notice that tac wanted to execute a pvfc would borrow shares of the stock at issue in the pricing schedule from an unrelated third party and sell those shares in the open market as part of a short_sale these short_sales would be used to generate the information in the pricing schedule and to determine tac’s upfront payment these short_sales were executed between the execution date of the pricing schedule and the hedging termination_date and the results of the short_sales were compiled in the pricing schedule the short_sale proceeds were used to fund the upfront payment made as part of the pvfc and left dlj with an obligation to close out the short_sale by transferring identical shares to the original third-party lender the pvfcs and the short_sales worked to cancel out dlj’s risk of loss on the stock purchases if the fair_market_value of stock subject_to the pvfcs dropped over the course of the contract the short_sales would earn a profit if the fair_market_value increased the pvfcs would earn a profit dlj would not execute one short_sale for the entire amount of stock at issue in the pricing schedule instead dlj would split the number of shares over a number of different short_sales as part of the process for establishing each tranche the various prices received on these short_sales were then averaged to determine the average hedge price for the tranche the other terms of the various pricing schedules memori- alizing each tranche under the mspa were determined on the basis of these initial short_sales as stated previously the average hedge price equaled the downside threshold protec- tion price the base number of shares was multiplied by the average hedge price and the purchase_price multiplier to determine tac’s upfront payment the downside protection threshold price was multiplied by the initial threshold appre- ciation price multiplier to determine the maximum amount of value per share that tac would be entitled to keep if the stock appreciated the corporate stocks at issue in the transactions are all widely traded and available so the borrowing of shares to execute a short_sale was not difficult verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports the cash proceeds of the short_sales were used to fund the upfront payment of the pvfcs payment was made within days of delivery of the pricing schedule to tac tac’s three transactions a transaction on date tac and dlj executed a transaction schedule pursuant to the mspa for transaction transaction implemented a stock transaction with respect to a max- imum of million shares of union pacific resources group inc upr common_stock the transaction schedule for transaction provided an effective date of date and a range of maturity dates from the 10th to the 11th anniversary of the effective date the transaction schedule further provided a hedging termi- nation date of date an initial threshold appre- ciation price multiplier of and a purchase_price multi- plier of although the mspa allowed tac to settle with either cash or securities the transaction schedule deleted the cash_settlement_option on date tac dlj and wtc entered into a pledge agreement with respect to the stock subject_to transaction as stated previously transaction was divided into six tranches corresponding to six pricing schedules three of the six pricing schedules were for a total of million shares of upr common_stock the other three were for a total of big_number shares of anadarko petroleum corp apc common_stock the pricing schedule for t1t1 was dated date and was for million shares of upr common_stock t1t1 had an average hedge price of dollar_figure tac received an upfront cash payment of dollar_figure for t1t1 dlj executed a share-lending notice establishing a borrowing tranche cor- responding to t1t1 the borrowing tranche was for mil- lion shares of stock dlj actually borrowed big_number tac received a prepaid lending fee of dollar_figure for these shares the pricing schedule for t1t2 was dated date and was for million shares of upr common_stock t1t2 had an average hedge price of dollar_figure tac received an all prices are rounded to two decimal places verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner upfront cash payment of dollar_figure for t1t2 dlj executed a share-lending notice establishing a borrowing tranche cor- responding to t1t2 the borrowing tranche was for mil- lion shares of stock dlj actually borrowed big_number tac received a prepaid lending fee of dollar_figure for these shares the pricing schedule for t1t3 was dated date and was for million shares of upr common_stock t1t3 had an average hedge price of dollar_figure tac received an upfront cash payment of dollar_figure for t1t3 dlj executed a share- lending notice establishing a borrowing tranche cor- responding to t1t3 the borrowing tranche was for million shares of stock dlj actually borrowed million tac received a prepaid lending fee of dollar_figure for these shares on date upr merged with apc as a result the million shares at issue in tranches t1t1 through t1t3 were converted to big_number shares of apc common_stock the big_number shares actually lent pursuant to lending tranches established under t1t1 through t1t3 were converted to big_number shares of apc common_stock further tranches discussed below dealt with shares of apc common_stock not upr common_stock the pricing schedule for t1t4 was dated date and was for big_number shares of apc common_stock t1t4 had an average hedge price of dollar_figure tac received an upfront cash payment of dollar_figure for t1t4 dlj executed a share- lending notice establishing a borrowing tranche cor- responding to t1t4 the borrowing tranche was for big_number shares of stock dlj actually borrowed big_number tac received a prepaid lending fee of dollar_figure for these shares the pricing schedule for t1t5 was dated date and was for big_number shares of apc common_stock t1t5 had an average hedge price of dollar_figure tac received an upfront cash payment of dollar_figure for t1t5 dlj executed a share- lending notice establishing a borrowing tranche cor- responding to t1t5 the borrowing tranche was for big_number shares of stock dlj actually borrowed big_number tac received a prepaid lending fee of dollar_figure for these shares the pricing schedule for t1t6 was dated date and was for big_number shares of apc common_stock t1t6 had an average hedge price of dollar_figure tac received an upfront cash payment of dollar_figure for t1t6 dlj executed a share- lending notice establishing a borrowing tranche cor- verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports responding to t1t6 the borrowing tranche was for big_number shares of stock dlj actually borrowed big_number tac received a prepaid lending fee of dollar_figure for these shares b transaction on date tac and dlj executed a transaction schedule for transaction for million shares of union pacific corp upc common_stock it was later amended to allow for a maximum of million shares of upc common_stock the transaction schedule for transaction stated an effective date of date a range of maturity dates a hedging termination_date of date an initial threshold appreciation price multiplier of and a pur- chase price multiplier of the transaction schedule fur- ther stated that transaction could not be settled in cash on date tac and dlj executed a pledge agreement for the shares subject_to transaction on feb- ruary dlj and wtc as agent for tac entered into an sla with respect to the shares at issue in transaction transaction was executed through three pricing sched- ules the pricing schedule for t2t1 was dated date and was for big_number shares of upc common_stock t2t1 had an average hedge price of dollar_figure tac received an upfront cash payment of dollar_figure for t2t1 dlj executed a share-lending notice establishing a borrowing tranche cor- responding to t2t1 the borrowing tranche was for big_number shares of stock dlj actually borrowed big_number tac received a prepaid lending fee of dollar_figure for these shares the pricing schedule for t2t2 was dated date and was for big_number shares of upc common_stock t2t2 had an average hedge price of dollar_figure tac received an upfront cash payment of dollar_figure for t2t2 dlj executed a share- lending notice establishing a borrowing tranche cor- responding to t2t2 the borrowing tranche was for big_number shares of stock dlj actually borrowed big_number tac received a prepaid lending fee of dollar_figure for these shares the pricing schedule for t2t3 was dated date and was for million shares of upc common_stock t2t3 had an average hedge price of dollar_figure tac received an upfront cash payment of dollar_figure for t2t3 dlj executed a share-lending notice establishing a borrowing tranche cor- verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner responding to t2t3 the borrowing tranche was for mil- lion shares of stock dlj actually borrowed million shares tac received a prepaid lending fee of dollar_figure for these shares c transaction on date tac and dlj executed a transaction schedule for transaction to execute a stock transaction with respect to a maximum of million shares of upc common_stock on date tac dlj and wtc entered into a pledge agreement with respect to the shares subject_to transaction wtc as agent for tac and dlj entered into an sla with respect to the shares of transaction transaction consisted of only one pricing schedule for all million shares at issue the pricing schedule for t3t1 was dated date and had an average hedge price per share of dollar_figure tac received an upfront cash payment of dollar_figure for t3t1 dlj executed a share-lending notice establishing a borrowing tranche corresponding to t3t1 the borrowing tranche was for million shares of stock dlj actu- ally borrowed million shares tac received a prepaid lending fee of dollar_figure for these shares d total payments received tac received upfront payments under the pvfcs totaling dollar_figure and dollar_figure in prepaid lending fees under the slas later years a amendments to documentation the parties to the mspa have continued to monitor the transactions with regard to their business goals dlj for instance has continued to adjust its hedges under the pvfcs the mspa pledge agreements and slas were amended on date to reflect dlj’s being acquired by csfb and to introduce the concept of share reduction cash payments this amendment dealt with cash dividends or dividend_equivalent payments received by tac with respect to the stocks subject_to the transactions at issue the share reduc- tion program gave tac two options it would pay dlj cash verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports equal to any cash dividends or dividend_equivalent pay- ments or use the payments to acquire additional shares of the particular stock at issue and pledge those additional shares as collateral under the pledge agreements b share recalls in during respondent’s audit of petitioners tac recalled a portion of the shares pursuant to its authority under the slas the decision to recall shares was an attempt by petitioners to show respondent that the slas were valid shortly before trial petitioners recalled the remaining shares lent under the slas the shares of stock were recalled to again show the legitimacy of the slas and tac’s right of recall in both instances tac paid dlj a pro_rata portion of the prepaid lending fee as required by the slas settling the pvfcs at maturity the pvfcs will be settled at their maturity dates when it will be determined how many shares or the cash_equivalent must be delivered to dlj the settlement shares the mspa sets out the process for calculating the settlement shares or amount of cash that tac must deliver the number of settlement shares required to be delivered at a pvfc’s maturity_date is determined by multiplying the base number of shares in each tranche by the average settle- ment ratio the average settlement ratio will be calculated before the maturity_date and is determined by reference to the adjusted settlement price the adjusted settlement price will be the new york stock exchange trading value multiplied by the distribution adjust- ment factor the distribution adjustment factor is applied in order to account for any distributions made with respect to the stock at issue at or near the maturity_date once the adjusted settlement price is calculated it will be compared to the downside protection threshold price and the threshold appreciation price which as discussed above pro- vided the range of values in which tac would keep some appreciation of the stock if the adjusted settlement price was less than or equal to the downside protection threshold price the average settle- ment ratio will be applying a ratio of to the base number verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner of shares means that tac will be required to deliver at most the base number of shares and will not have to return any additional value to dlj in effect if the adjusted settlement price was less than or equal to the downside protection threshold price then tac just had to deliver the number of shares at issue in the tranche no matter how far the value of the stock fell tac would not have to return any portion of the upfront cash payment thus the downside threshold protection price locked in a minimum value that tac was guaranteed to receive credit for if the adjusted settlement price was between the downside protection threshold price and the threshold appreciation price the average settlement ratio was a ratio that when applied to the base number of shares in each tranche would reduce tac’s ultimate delivery obligation by a certain number of shares the shares tac was entitled to keep would be equal in value to any appreciation of the stock that tac was entitled to retain if the adjusted settlement price was greater than the threshold appreciation price the average settlement ratio was a fraction that when applied to the base number of shares in each tranche would allow tac to keep the first percent of appreciation and allow any excess appreciation to go to dlj as previously explained once the average settlement ratio was determined it was multiplied by the base number of shares in each tranche tac was then required to deliver that number of shares to dlj to satisfy its obligation under the pvfcs the shares used to settle the pvfcs could be those in tac’s collateral accounts at wtc to which the lent shares were returned or similar shares alternatively cash could be used to make the settle- ment payment procedural posture mr anschutz and anschutz co treated the pvfc portions of the mspa as open transactions and not as closed sales of stock neither reported gain_or_loss from the stock trans- actions on his or its federal_income_tax returns tac had bases during of dollar_figure and dollar_figure respectively in the upr and apc shares subject_to transaction tac had a basis of dollar_figure during in the upc shares subject_to verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports transaction sec_2 and on date respondent issued a notice_of_deficiency to anschutz co for tax years and the notice_of_deficiency determined that tac had entered into closed sales of stock had received percent of the fair_market_value for the stock and thus was liable for sec_1374 built-in gains tax in and to the extent the value received exceeded anschutz co ’s basis in the stock the built-in gains tax was calculated by reference to the shares of stock that were pledged to wtc then bor- rowed by dlj the deficiencies do not include shares pledged as collateral by tac but not borrowed by dlj because s_corporations are flow-through entities the built- in gain respondent determined on anschutz co ’s returns less the tax on that gain then flowed to mr anschutz on date respondent issued a notice_of_deficiency to mr anschutz for and the notice_of_deficiency determined deficiencies in mr anschutz’s income_tax with respect to the adjustments to anschutz co ’s tax_liabilities on date anschutz co filed its petition in docket no on date mr anschutz filed his petition in docket no a trial in these consolidated cases was held on february in washington d c respondent submitted an expert report in support of his position that closed sales of stock occurred in and petitioners submitted a report in rebuttal opinion the commissioner’s determinations in the notice of defi- ciency are presumed correct and the taxpayer bears the bur- den of proving by a preponderance_of_the_evidence that these determinations are incorrect rule a 290_us_111 under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that fac- tual issue neither party addressed the burden_of_proof because we decide this case on the basis of the preponder- ance of the evidence we need not decide upon which party the burden rests verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis as calculated by reference to sec_1011 the stocks at issue were owned by tac a qualified sub- chapter s subsidiary normally an s_corporation is not subject_to federal income taxes sec_1363 like a partner- ship it is a conduit through which income and loss flow to its shareholders normally if an s_corporation disposes of stock any gain on the disposition will flow to the corpora- tion’s owners anschutz co elected s_corporation status on date anschutz co also elected to treat tac as a qualified_subchapter_s_subsidiary under sec_1361 as a result all income deductions and credits of tac were includ- able in anschutz co ’s federal_income_tax returns for and sec_1374 provides an exception to the general_rule of flow-through treatment sec_1374 imposes a cor- porate-level tax on the net_recognized_built-in_gain of an s_corporation that has converted from c_corporation to s cor- poration status the tax generally applies to built-in_gain recognized during the 10-year period beginning with the first taxable_year for which the corporation is an s_corporation see sec_1374 built-in_gain is measured by the appre- ciation of any asset over its adjusted_basis at the time the corporation converts from c_corporation to s_corporation status n y football giants inc v commissioner 117_tc_152 see sec_1374 an s_corporation gen- erally is not liable for the built-in gains tax on the disposi- tion of any asset if it establishes that it did not own the asset on the day it converted from c to s status or that the fair_market_value of the asset was less than its adjusted_basis on the first day of the first taxable_year for which it was an s_corporation n y football giants inc v commissioner supra pincite tac owned the stock at issue and entered into the stock transactions with dlj because the fair_market_value of the stock exceeded its adjusted_basis on the first day tac became a qualified_subchapter_s_subsidiary the built-in gains tax will be triggered if the stock transactions are treated as com- verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports pleted sales for federal_income_tax purposes because tac is treated as a qualifying subchapter_s subsidiary its assets liabilities and items of income and deductions are attributed to its parent anschutz co petitioners concede that if we find the pvfcs and the slas constitute sales for federal tax pur- poses then the built-in gains tax will apply because anschutz co is an s_corporation mr anschutz would normally have to report anschutz co ’s income on his own return sec_1366 provides that any sec_1374 tax paid_by an s_corporation is treated as a loss sustained by that corporation n y football giants inc v commis- sioner supra pincite n if we find that anschutz co was required to report gain upon tac’s entering into the mspa anschutz co will be required to pay built-in gains tax this tax will then be treated as a loss for anschutz co see sec_1366 treating the stock transactions as closed sales will have an impact on mr anschutz’s distributive_share of anschutz co ’s income and loss consisting of an increase in his income to the extent the gain from sale treatment exceeds the built-in gains tax accordingly respondent deter- mined deficiencies in mr anschutz’s income_tax as a result of determining that built-in_gain from the stock transactions was attributable to anschutz co respondent puts forth two arguments in support of his determinations that the mspa triggered a sale under sec_1001 and that there was a constructive_sale under either sec_1259 or c we will address each in turn i sec_1001 sale of stock a respondent’s argument respondent argues that tac’s transfers of stock during and should be treated as closed_transactions for federal tax purposes his argument comprises three parts tac transferred legal_title and the benefits_and_burdens_of_ownership the slas are not true lending arrangements but a way for tac to deliver the shares of stock to dlj and tac transferred the shares to dlj in exchange for an ascertainable amount of consideration equal to percent of the fair_market_value of the stock verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner to determine whether an agreement transfers substan- tially all of the incidents_of_ownership we look at all of the facts and circumstances surrounding the transfer relying on objective evidence of the parties’ intentions provided by their overt acts 71_tc_346 55_tc_866 affd 457_f2d_1165 5th cir dunne v commissioner tcmemo_2008_63 in dunne v commissioner supra we compiled the fol- lowing nonexclusive factors that are evaluated in deter- mining whether a transaction transfers the accoutrements of stock ownership whether the taxpayer has legal_title or a contractual right to obtain legal_title in the future whether the taxpayer has the right to receive consider- ation from a transferee of the stock whether the taxpayer enjoys the economic benefits and burdens of being a shareholder whether the taxpayer has the power to control the com- pany holder meetings whether the taxpayer has the right to attend share- whether the taxpayer has the ability to vote the shares whether the stock certificates are in the taxpayer’s possession or are being held in escrow for the benefit of that taxpayer whether the corporation lists the taxpayer as a share- holder on its tax_return his individual tax_return whether the taxpayer lists himself as a shareholder on whether the taxpayer has been compensated for the amount of income taxes due by reason of shareholder status whether the taxpayer has access to the corporate books and whether the taxpayer shows by his overt acts that he believes he is the owner of the stock no one factor is necessarily determinative and the weight of a factor in each case depends on the surrounding facts and circumstances id respondent argues that in determining whether a sale occurred we must look at all relevant documents to deter- mine whether tac has transferred the indicia of ownership verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports respondent contends that this includes the mspa all trans- action schedules all pledge agreements and all slas respondent argues that all of these documents must be ana- lyzed because they are interrelated and the parties treated the pvfcs and the slas as one transaction did tac transfer legal_title and the benefits and bur- dens of ownership respondent points out that tac transferred legal_title to the stock but concedes that transfer of title without transfer of the benefits and burdens of the stock might not qualify as a sale for federal tax purposes respondent further argues that tac transferred the benefits_and_burdens_of_ownership upon entering into the mspa including the right to vote the pledged shares as a shareholder control and the right to dispose_of the pledged shares and substantially_all of tac’s economic rights in the pledged shares tac received substantial upfront cash payments for the shares were the slas legitimate share-lending agreements although respondent next argues that tac transferred a number of indicia of ownership to dlj were we to give effect to the slas according to their terms tac’s ability to recall the shares would accordingly return those rights and indicia of ownership to tac to that end respondent argues that the slas were not true share-lending agreements but merely a means of delivering the shares to dlj pursuant to stock sales if we agree with respondent that the slas were not true share-lending agreements and the shares of stock could not actually be recalled it would support respondent’s argu- ments that the benefits and burdens of stock ownership were transferred to dlj along with legal_title to the pledged stock respondent’s argument concerning the slas is based on his contention that the slas do not conform with industry stand- ards governing typical share-lending agreements respondent contends that tac’s slas lack the following attributes nor- mally found in a share-lending agreement a pledge of liquid collateral a securities_lending fee payable by the borrower a right exercisable by the lender to receive dis- tributions payable on the securities and a right exer- verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner cisable by the lender to demand return of the lent shares without substantial conditions or restrictions tac received percent value in and respondent argues that tac received percent of the fair_market_value of the pledged shares in and not only the cash payments equal to percent of the fair_market_value of the stock at that time to as discussed above tac is entitled to retain any stock value above the downside protection threshold price and below or equal threshold appreciation price respondent argues that this right can be valued as an equity_option respondent also argues that tac’s right to any divi- dends can also be valued as an equity_option respondent relies on his expert report in calculating the fair market values of these options the respondent contends that because the slas are not legiti- mate any additional value that tac is entitled to keep at the pvfc maturity dates is more properly viewed as a payment from dlj to tac than as tac’s retaining shares of stock in accordance with this view respondent contends that tac instead of being able to retain shares was given equity options that would pay out should the stock appreciate or any dividends be paid out on the stocks respondent’s valuation of this equity_option and the divi- dend option and dlj’s fees for entering into the transactions make up the difference between the percent of the fair_market_value of the shares received as cash and percent of the fair_market_value of the stock at the time tac and dlj entered into the transaction respondent contends that tac received the percent as follows percent of the fair_market_value as the upfront cash payment under the pricing schedules percent of the fair_market_value as the prepaid lending fee an equity_option equal in value to the present_value of any appreciation in the pledged shares above the downside protection threshold and not in excess of the threshold appre- ciation price a dividend option equal in value to the present_value of any dividend rights over the term of the pvfcs and the remainder as dlj’s fees for entering into and structuring the transaction verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports b petitioners’ argument petitioners argue that tac executed two separate trans- actions-pvfcs and slas-and neither constitutes a current sale for federal tax purposes petitioners argue that the pvfcs are not current sales because the identity and quantity of stock being sold will not be determinable until the pvfc maturity dates petitioners contend that the taxpayer’s basis the holding_period and the number of securities to be sold cannot be known until the future delivery date and it is therefore impossible for the parties to know how many shares will be sold and whether tac will ultimately realize a gain_or_loss on the transaction petitioners rely heavily on revrul_2003_7 2003_1_cb_363 and argue that the pvfcs at issue are substantially identical to those addressed in the revenue_ruling in revrul_2003_7 supra the taxpayer entered into a forward con- tract with an investment bank to deliver a variable number of shares of stock depending on the fair_market_value of the stock on the delivery date the sale agreement required the taxpayer to pledge as collateral the maximum number of shares that might have to be delivered at maturity revrul_2003_7 supra states that the taxpayer informed his counterparty bank that he intended to use the shares pledged as collateral to satisfy his ultimate delivery obligation the taxpayer received an upfront payment in exchange for his obligation to deliver stock at a later date and had the unrestricted right to deliver the pledged shares cash or identical shares to satisfy his delivery obligation the rev- enue ruling held that the taxpayer had not caused a sale under sec_1001 petitioners assert that any differences between the instant case and the pvfcs in revrul_2003_7 supra are immate- rial including the fact that the transaction schedules for transaction sec_1 and deleted the cash_settlement_option peti- tioners point to testimony by dlj employees that tac could settle in cash rather than in shares because it made no dif- ference to the bank petitioners further contend that their position is stronger than that of the taxpayer in revrul_2003_7 supra because unlike the taxpayer in the ruling verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner tac never stated to dlj that it intended to cover the pvfcs with the shares pledged as collateral petitioners concurrently argue that the slas are not cur- rent sales petitioners point to longstanding caselaw that has held share lending not to be current sales and contend that congress’ enactment of sec_1058 in reaffirms the tax-free nature of share-lending transactions petitioners contend that the slas at issue satisfy the requirements of sec_1058 which provides a special rule for determining taxation under agreements that call for the lending of shares of stock sec_1058 provides that if a taxpayer transfers securities subject_to an agreement that meets the requirements of sec_1058 no gain_or_loss shall be recognized on the transfer in exchange for a promise to return identical shares at the end of the agreement period sec_1058 imposes four requirements that must be met in order to satisfy that subsection the agreement must provide for the return of identical_securities sec_1058 if dividends interest or equivalent payments are made between the initial transfer by the transferor and the return of identical_securities by the transferee with respect to the transferred shares the agreement must provide for the pay- ment of those amounts to the transferor sec_1058 the agreement must not reduce the risk of loss or opportunity for gain of the transferor in the securities trans- ferred sec_1058 the agreement must meet any further requirements that the secretary has prescribed by regulation sec_1058 petitioners argue that the slas do not violate sec_1058 because dlj is required to return shares to tac of the same issuer class and quantity as those borrowed while the share loans are outstanding dlj is required to pay tac amounts equal to all interest dividends and other pay- ments with respect to the lent shares the slas do not reduce tac’s risk of loss or opportunity for gain in the bor- rowed shares petitioners dispute respondent’s contention that the slas are illusory and violate sec_1058 because the pvfcs limit tac’s risk of loss petitioners argue that we should look only at the documents connected with the slas themselves verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports not those connected with the pvfcs petitioners point to 132_tc_37 and contend that this court has rejected the idea that sec_1058 allows looking beyond the lending agreement itself to simultaneously executed hedging_transactions in samueli v commissioner supra pincite this court held that a share- lending did not meet the requirements of sec_1058 because it strictly limited the transferor’s ability to recall the shares thus reducing the transferor’s opportunity for gain petitioners point to proposed but never finalized regula- tions issued under sec_1058 and contend that the deter- mination of whether a share-lending agreement limits a lender’s risk of loss is made by reference to the lender’s ability to recall the lent shares the proposed_regulations indicate that an agreement to lend shares that allows the lender to terminate the loan upon notice of not more than business days does not limit the lender’s risk of loss peti- tioners argue that because the slas can be terminated upon tac’s demand and because the slas are separate and distinct from the pvfcs they do not limit tac’s risk of loss and there- fore satisfy the requirements of sec_1058 petitioners conclude that because the pvfcs and the slas do not require petitioners to recognize gain respondent’s determinations should not be upheld c analysi sec_1 was there a sale we agree with respondent that the shares subject_to the vpfcs and lent pursuant to the slas were sold for federal_income_tax purposes tac transferred the benefits and bur- dens of ownership to dlj in exchange for valuable consider- ation petitioners must recognize gain in an amount equal to the upfront cash payments received upon entering into the transactions tac entered into an integrated transaction comprising two legs one of which called for share lending the transaction comprised pvfcs and slas the two legs were clearly related and interdependent and both were governed by the mspa the mspa required tac to enter into a pledge agreement upon execution of a transaction schedule and the pledge agreement required wtc to enter into an sla with dlj upon verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner execution of a pledge agreement further if dlj could not maintain its hedges hedges based on tac’s lending shares to dlj dlj could accelerate the pvfcs lending the shares subject_to the pvfcs was a vital part of the transaction and was contemplated during the parties’ negotiations while evaluating dlj’s potential as a source of financing tac and its executives viewed presentations by dlj as to how the transactions at issue would occur the presen- tation provided an overview of a transaction as a whole and stated that dlj would borrow shares from tac pursuant to the slas to cover its initial short_sale obligation this is in line with testimony of tac and dlj executives involved in the planning and negotiating of the transactions scott carpenter a managing director of the anschutz invest- ment co who was involved in the negotiations of the stock transactions testified that the mspa required execution of the pledge agreements and the pledge agreements required execution of the slas philip turbin employed by dlj during the negotiations with tac testified that the borrowed shares were used to close out the initial short_sales this is in line with the overall structure of the transaction as initially pre- sented to tac petitioners argue that our decision in samueli supports their contention that the slas were separate and distinct from the pvfcs we disagree the taxpayers in samueli argued that the reduction of their opportunity for gain should not be determinative because they could have entered into a separate hypothetical_transaction samueli v commis- sioner supra pincite this court rejected the taxpayers’ argument and analyzed the parties’ actual agreement under sec_1058 id petitioners mischaracterize the court’s ruling in samueli when they argue that the pvfcs are outside the lending agreement we have held that the agreement consists of both the slas and the pvfcs if we analyze the mspa as a whole it is clear that tac transferred the benefits_and_burdens_of_ownership including legal_title to the shares all risk of loss a major portion of the opportunity for gain the right to vote the stock and possession of the stock neither petitioner nor respondent disputes that tac trans- ferred legal_title to the stock likewise neither party dis- verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports putes that tac did not possess the stock or have the oppor- tunity to vote the stock analyzing the mspa makes clear that tac transferred all risk of loss and most of the opportunity for gain with regard to the stock subject_to the pvfcs and lent to dlj tac received percent of the cash_value of the stock up front even if the stock value fell over the term of the pvfcs tac would not have to pay any of this amount back dlj could do with the lent stock whatever it wanted and in fact disposed of the stock almost immediately to close out its original short_sales the parties focus on the validity of tac’s right to recall the stock lent to dlj petitioners argue that the ability to recall the shares means that tac only temporarily transferred the benefits_and_burdens_of_ownership but could recall the stock at any time thus in petitioners’ view although tac trans- ferred legal_title possession the right to vote risk of loss and most opportunity for gain the transfer was only tem- porary and could be rescinded at any time upon notice to wtc and dlj respondent argues that the recalls should be ignored because they were shams meant to influence the result of this case in respondent’s view if we ignore the recalls peti- tioner could not recall the benefits_and_burdens_of_ownership although we agree with petitioners that tac could recall the shares the recalls were accomplished only to influence the tax analysis the recalls were not a foreseeable economi- cally motivated event when the transactions at issue were structured they were rather an after-the-fact effort to change the earlier tax effect which was fixed in and once tac lent shares to dlj dlj used them to close out its original short_sales for all intents and purposes those lent shares were gone and could not be recovered the transaction documents support a finding that the share recalls were really tac borrowing shares from dlj because dlj closed out its original short_sales with the lent shares the shares later transferred to tac were in substance dlj borrowing shares from third parties and delivering them to tac pursuant to the mspa tac was required to pay back the prepaid lending fee plus an additional_amount if dlj’s borrowing costs exceeded the amount of the prepaid lending verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner fee with regard to the share recalls tac was required to bear any additional borrowing costs of dlj accordingly we find that tac transferred the benefits_and_burdens_of_ownership to dlj in and and the later recalls were in substance a separate event akin to tac bor- rowing shares petitioners cannot avail themselves of sec_1058 the mspa violates the requirement of sec_1058 that the agreement not limit the lender’s risk of loss or opportunity for gain the mspa eliminated tac’s risk of loss with regard to the lent shares the crux of petitioners’ argument with regard to sec_1058 is that the pvfcs are separate from the slas and that none of the transactions conducted pursuant to the pvfcs and the slas are taxable events petitioners’ argument might hold true if the slas were separate and distinct from the pvfcs however the two are linked and we cannot turn a blind eye to one aspect of the transaction in evaluating another tac entered into one agreement that called for the lending of shares and limited its risk of loss once the pvfcs and the slas are viewed together it is clear that the mspa violates sec_1058 because the mspa limited tac’s risk of loss under the agreement through its use of the downside protec- tion threshold the downside protection threshold guaran- teed that no part of the payment equal to percent of the fair_market_value of the stock received by tac at initiation of the agreement would have to be paid back when the pvfcs were ultimately settled at settlement if the adjusted stock price was at or below the downside protection threshold the average settlement ratio wa sec_1 this meant that the max- imum tac had to deliver was the base number of shares in each tranche without any regard to the fair_market_value of those shares we can look to tranche t1t1 as an example that tranche had an average hedge price of dollar_figure and was for million shares of upr stock tac received an upfront payment of dollar_figure for agreeing to deliver a variable number of shares to years in the future because of the loss limitation tac would never have to return that upfront pay- ment even if the stock dropped to dollar_figure a share tac would not have to account for this devaluation by giving back any por- verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports tion of their upfront payment petitioners could not lose any value per share if the fair_market_value dropped below the downward protection threshold price this limitation of the risk of loss under the agreement violates sec_1058 petitioners contend that tac’s risk of loss was not limited because tac could recall the shares this argument is not convincing because it ignores the impact of the pvfcs we cannot ignore that the slas were coupled with the pvfcs petitioners argue that the transactions are in no way related but as discussed above this is not credible the parties entered into an agreement to sell and lend shares by integrated transactions the pvfcs and the slas were clearly related one could not occur without the other to the extent that petitioners argue tac and dlj could have entered into the pvfcs without corresponding share-lending agreements that hypothetical_transaction is not before the court the transaction before the court transferred the bene- fits and burdens of ownership of the lent shares and peti- tioners do not satisfy the sec_1058 safe_harbor what must petitioners recognize we next determine the amount of gain petitioners must recognize on the mspa respondent argues that tac received value equal to percent of the fair_market_value of the shares that were subject_to the pvfcs and were lent pursuant to the slas we disagree petitioners are required to recog- nize gain only to the extent tac received cash payments in and respondent relies on his expert report in arguing that tac received percent of the fair_market_value respondent’s argument in support of his contention that tac received percent of the fair_market_value upfront is that the slas were not legitimate and that tac would never have posses- sion of the shares after initially lending them to dlj thus the pvfcs would never actually be settled within the terms of the mspa because tac would never regain possession of the shares and never have to calculate and return shares to dlj because tac would never regain possession of the shares at issue any gain tac might receive upon appreciation of the stock was not really a retention of shares but could be viewed as a payment from dlj to tac equal in value to any stock verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner appreciation respondent’s expert testified that this payment profile could be priced as the payout of equity options received in and although certain portions of tac’s contracts can be valued as equity options representing tac’s entitlement to some appreciation in price and future dividends whether peti- tioners will ever receive that value will not be determined until the contracts are settled further as respondent’s expert testified the probability of the stock price’s being above the downward protection threshold price is only to percent for tac’s three transactions respondent’s determinations to the extent they treat peti- tioners as having received additional value in excess of the cash received are incorrect accordingly petitioners must recognize gain to the extent tac received cash upfront pay- ments in and which would include the 75-percent payment based upon the fair_market_value of shares and the 5-percent prepaid lending fee ii sec_1259 constructive_sale a respondent’s arguments respondent argues in the alternative that tac caused constructive sales of the stock at issue respondent asserts two alternative grounds for finding a constructive_sale under sec_1259 a constructive short_sale by tac under sec_1259 and a constructive forward_contract sale under sec_1259 congress enacted sec_1259 because it was concerned that taxpayers holding appreciated equity positions were entering into certain complex financial transactions in order to sell their positions without paying any_tax sec_1259 provides that if there is a constructive_sale of an appreciated_financial_position the taxpayer shall recognize gain as if such appreciated position were sold at its fair_market_value on the date of such constructive_sale any gain shall be taken into account for the taxable_year during which the constructive_sale occurred sec_1259 sec_1259 provides in pertinent part that the term appre- ciated financial position means any position with respect to stock if there would be gain were such a position sold at its fair_market_value verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports if a constructive_sale of an appreciated_financial_position occurs sec_1259 provides rules for adjusting the financial product’s basis and holding_period sec_1259 provides that the owner of the appreciated_financial_position will increase his or her basis in that posi- tion to account for the gain recognized on the constructive_sale further the owner’s holding_period for the financial position will reset as of the date of the constructive_sale these rules are intended to prevent an owner of an appre- ciated financial position from having to recognize gain twice-once as of the date of the constructive_sale and again when the financial transaction leading to the constructive_sale treatment eventually closes sec_1259 lists certain transactions that are treated as constructive sales if entered into with respect to an appreciated_financial_position three of the enumerated transactions are relevant sec_1259 provides that a taxpayer shall be treated as having made a constructive_sale of an appreciated_financial_position if the taxpayer enters into a short_sale of the same or substantially_identical_property sec_1259 provides that a taxpayer is treated as having made a constructive_sale with respect to an appreciated_financial_position if the taxpayer enters into a futures or forward_contract to deliver the same or substan- tially identical property lastly sec_1259 allows the secretary to prescribe regulations describing transactions that will be treated as constructive sales if they are substan- tially similar in effect to those listed in sec_1259 a - d sec_1259 defines a forward_contract as a con- tract to deliver a substantially fixed amount of property including cash for a substantially fixed price respondent argues first that dlj acted as an agent for tac and executed a short_sale on tac’s behalf for the stocks at issue in the pvfcs respondent argues that the constructive_sale occurred as follows tac informs dlj that it intends to sell shares of stock pursuant to a transaction schedule dlj acting as tac’s agent engages in the short_sales used to generate the terms of a pricing schedule dlj borrows shares pursuant to an sla and dlj uses the borrowed shares to close out the initial short_sale respondent argues in the alternative that the pvfcs trigger a constructive_sale under sec_1259 verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner because the mspa is a forward_contract to deliver the same or substantially_identical_property as tac’s appreciated financial positions in the stock at issue b petitioners’ arguments petitioners dispute respondent’s characterization of the transaction as a constructive_sale under either sec_1259 or c petitioners argue that there could be no constructive short_sale under sec_1259 because tac did not cause any short_sales to occur petitioners argue that dlj was not acting as tac’s agent but rather was a counterparty to the transaction and the decision to execute short_sales was dlj’s alone petitioners next argue that tac did not cause a forward_contract constructive_sale under sec_1259 because the pvfcs were not forward contracts the number of shares to be delivered is not a substantially fixed amount of prop- erty petitioners again point to revrul_2003_7 supra and argue that because the revenue_ruling found percent to be a substantial variance then percent must be a substan- tial variance c analysis tac did not cause constructive sales during and tac did not cause short_sales of substantially_similar prop- erty or enter into forward contracts for a substantially fixed amount of property dlj was not acting as an agent for tac dlj executed short_sales in order to meet its contractual obligations to tac further use of the short_sales was dlj’s hedging_transaction a means for dlj to limit its losses on its purchase of tac’s stocks should they decrease in value the constructive short_sale provisions are intended to force a tax- payer to recognize gain upon entering into short_sales that limit the taxpayer’s loss tac did not limit its loss through short_sales dlj did tac’s transactions were likewise not constructive forward contracts as discussed above a forward_contract is treated as a constructive_sale if it is for a substantially fixed amount of property for a substantially fixed price sec_1259 d sec_1259 does not define the terms substantially verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports fixed amount of property or substantially fixed price sec- tion gives the secretary two sources of authority for issuing regulations to carry out congress’ intent- sec_1259 and f -but no regulations have been issued defining either phrase the legislative_history provides some guidance as to deter- mining whether a transaction is treated as a constructive_sale under sec_1259 the senate_finance_committee report s rept pincite 1997_4_cb_1067 in stating that a forward_contract results in a constructive_sale only if it provides for delivery of a substantially fixed amount of property at a substantially fixed price goes on to say that a forward_contract providing for delivery of an amount of property such as shares of stock that is subject_to significant variation under the con- tract terms does not result in a constructive_sale the report does not define or provide any guidance relative to the term significant variation and the secretary has not issued any regulations interpreting this term the senate_finance_committee report provides more detailed guidance when discussing the secretary’s regulatory authority under sec_1259 to issue regulations to carry out the purpose of sec_1259 id pincite c b vol pincite congress anticipated that the secretary would use his authority to issue regulations treating as constructive sales financial transactions which like those listed in sec_1259 have the effect of eliminating substantially_all of the taxpayer’s risk of loss and oppor- tunity for income or gain with respect to the appreciated_financial_position id however transactions in which the taxpayer eliminated his risk of loss or opportunity for income or gain but not both were not to be treated as constructive sales under sec_1259 id the report goes on to state that it is not intended that risk of loss and opportunity for gain be considered separately if a transaction has the effect of eliminating substantially_all of the taxpayer’s risk of loss and substantially_all of the tax- payer’s opportunity for gain with respect to an appreciated_financial_position it is intended that the secretary’s regula- tions would treat the transaction as a constructive_sale id again however sec_1259 and the legislative_history do not define substantially_all verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila anschutz co v commissioner revrul_2003_7 supra provides some limited guidance in evaluating whether tac’s pvfcs trigger constructive_sale treatment in that revenue_ruling the taxpayer entered into a forward_contract to deliver a variable number of shares of stock depending on the fair_market_value of the stock on the delivery date the taxpayer received an upfront payment in exchange for his obligation to deliver stock at a later date the taxpayer’s delivery obligation varied by shares the taxpayer would have to deliver no fewer than and no more than shares of the stock at issue the revenue_ruling held that the taxpayer had not entered into a constructive_sale under sec_1259 because the variation in the number of shares deliverable was signifi- cant and the agreement was not a contract to deliver a substantially fixed amount of property for purposes of sec_1259 tac’s stock transactions were not forward_contract constructive sales because they were not forward contracts as defined in sec_1259 -they did not provide for delivery of a substantially fixed amount of property for a substantially fixed price sec_1259 does not define the term substantial and the secretary has not issued regula- tions providing any additional guidance tac’s ultimate delivery obligation may vary by as much a sec_33 percent this is in excess of the variance in revrul_2003_7 supra tac may ultimately deliver between big_number and big_number shares of stock to settle the pvfcs we find this variance in tac’s delivery obligation to be substantial tac did not cause a constructive_sale under sec_1259 iii conclusion petitioners must recognize gain on the mspa to the extent of cash received in and petitioners did not cause a constructive_sale under sec_1259 verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila united_states tax_court reports to reflect the foregoing decisions will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files anschutz sheila
